Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on July 19th, 2022 has been received and fully considered.

The amendment submitted by Applicant on August 3rd, 2022 has been received and entered.

Claim 19 is canceled.

Claims 1-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LUNG (U.S. Patent No. 8,829,646).  LUNG discloses a memory device comprises a plurality of conductive layers, a plurality of electrode pillars consists of central conductive core, surrounded by a polysilicon sheath, an anti-fuse layer is formed between the polysilicon sheath and the plurality of conductive layers.  LUNG fails to show or suggest the limitations of a plurality of electrode pillars, wherein each electrode pillar of the plurality of electrode pillars comprises a plurality of electrode portions, wherein each of the plurality of electrode portions is disposed within a corresponding through hole of the plurality of through holes; wherein the respective electrode layer and a respective electrode portion of the plurality of electrode portions form a first electrode and a second electrode of a capacitor (claims 1-18); or supplying a second inhibit voltage to one or more second control lines of a plurality of second control lines not corresponding to the memory cell to be addressed; and supplying a third inhibit voltage to one or more third control lines of a plurality of third control lines not corresponding to the memory cell to be addressed, wherein the third inhibit voltage is configured to prohibit that one or more memory cells not to be addressed change into another one of at least two memory states of the respective memory cell (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827